Citation Nr: 1759276	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-24 199A		DATE
		

THE ISSUE

Entitlement to service connection for disability manifested as sleep disturbance due to an undiagnosed illness.


ORDER

Service connection for disability manifested as sleep disturbance due to an undiagnosed illness is denied.


FINDING OF FACT

The Veteran's sleep disturbance is a symptom of his service-connected major depressive disorder and/or sleep apnea, not an undiagnosed illness.


CONCLUSION OF LAW

The criteria for service connection for disability manifested as sleep disturbance due to undiagnosed illness have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.2, 3.102, 3.159, 3.303, 3.304(d), 3.317 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from July 1982 to September 1982 and from August 1983 to April 2003.  He had active service in Southwest Asia and received the Southwest Asia Service Medal with three Bronze Stars as well as the Kuwait Liberation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO), denying service connection for fatigue, sleep disturbance, and generalized joint/muscle pain all due to undiagnosed illness.

In October 2016, the Board remanded this matter for further development, and the case has been returned for appellate consideration.  The Board finds there has been substantial compliance with its October 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).

In a June 2017 rating decision, the Appeals Management Center (AMC) granted service connection for:  fibromyalgia, assigning a 40 percent disability evaluation effective April 22, 2010; and chronic fatigue syndrome, assigning a 20 percent disability evaluation effective April 22, 2010.  As this represents a full grant of the benefits sought, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluations or effective dates assigned.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  In a June 2017 supplemental statement of the case, the AMC continued to deny service connection for a disability manifested as sleep disturbance due to an undiagnosed illness, so this issue remains on appeal.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.

Law and Analysis

The Veteran contends that he has sleep disturbance distinct from his symptoms of service-connected obstructive sleep apnea and, as such, he is entitled to service connection for a disability manifested as sleep disturbance due to undiagnosed illness.  The Board finds that competent, credible, and probative evidence establishes that the Veteran's symptom of sleep disturbance is a symptom of his service-connected major depressive disorder, not an undiagnosed illness.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

Certain disabilities related to service in the Persian Gulf War may be service connected.  38 U.S.C. § 1117 (2012).  A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e) (2017).  The Persian Gulf War is defined as beginning on August 2, 1990, through a date to be prescribed by Presidential proclamation or law.  38 C.F.R. § 3.2 (i) (2017).

Service-connected disability compensation may be paid to a Persian Gulf veteran for a "qualifying chronic disability," meaning the exhibition of objective indications of an undiagnosed illness or a medically unexplained chronic multisymptom illness provided the disability became manifest either during service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1)-(2) (2017).  The disability cannot be attributable to any known clinical diagnosis by history, physical examination, and laboratory results.  38 C.F.R. § 3.317(a)(1)(ii) (2017) ; Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis."); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117"); 60 Fed. Reg. 6660, 6665 (Feb. 3, 1995) ("The undiagnosed illness provisions of Public Law 103-446 , as implemented by § 3.317, were specifically intended to relieve the unique situation in which certain Persian Gulf War veterans found themselves unable to establish entitlement to VA compensation because their illnesses currently cannot be diagnosed.").

A medically unexplained chronic multisymptom illness is defined by a cluster of signs and symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2)(i)(B) (2017) .  It means a "diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii) (2017).  Diabetes and multiple sclerosis, as chronic multisymptom illnesses of partially understood etiology and pathophysiology, are not included.  38 C.F.R.                     § 3.317(a)(2)(ii) (2017).

For this purpose, "'objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification."  38 C.F.R. § 3.317(a)(3) (2017).  "Chronic" refers to "disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period."  38 C.F.R. § 3.317(a)(4) (2017).  "The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest."  38 C.F.R. § 3.317(a)(4) (2017).  Some of the signs and symptoms are muscle and joint pain and signs and symptoms involving skin.  38 C.F.R. § 3.317(b) (2017).  Unlike claims for direct service connection, there is no requirement for competent evidence of nexus between the claimed illness and service in undiagnosed illness claims.

Additionally, lay persons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Furthermore, "[s]atisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service even though there is no official record of such incurrence or aggravation."  38 C.F.R.      § 3.304(d) (2017).

In making determinations, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

A review of the Veteran's military personnel records shows that he served in the Southwest Asia Theater of operations during the Persian Gulf War.  Thus, he is considered a Persian Gulf Veteran.  38 C.F.R. § 3.317(a), (e) (2017); see also 76 Fed. Reg. 81836 (Dec. 29, 2011), 81 Fed. Reg. 71384 (Oct. 17, 2016).

The Veteran's medical treatment records show that in June 2000 the Veteran was referred to Dr. D.G. at the Army community hospital behavioral health center.  The Veteran reported that he was there to see if he needed medication for depressive symptoms including poor sleep.  It was noted that he had a history of depression with treatment with Zoloft in early 1999.  Dr. D.G.'s diagnosis was rule out recurrent moderate major depressive disorder without psychotic features.

The Veteran's medical records show that in August 2000 he was seen by a mental health counselor, J.M.B., at the same facility.  At that time, the Veteran continued to complain of sleep difficulties, and diagnoses of major depression and adjustment disorder were noted.

The Veteran's June 2007 medical treatment records from Dr. J.I.R., internal medicine, show that the Veteran had been diagnosed with sleep apnea and that with treatment it was controlled.  In a March 2008 follow up note, it was recorded that the Veteran was using CPAP with good response.  In June 2008, the Veteran reported feeling fine and was using CPAP, which was repeated in November 2008, March 2009, July 2009, January 2010, and May 2010.

The Veteran's medical treatment records show that in February 2011 he presented to Dr. J.I.R. with a complaint that he could not sleep and was anxious.  It was noted that he had run out of his prescription of Celexa.  The assessment shows new diagnostic impressions of depression, NOS; generalized anxiety disorder; and insomnia, NOS.

The Veteran's medical treatment records show that between June and August 2011 he underwent psychodiagnostic evaluation by Dr. J.C., reporting problems sleeping.  He reported taking a long time to fall asleep because there was so much on his mind.  The diagnosis of sleep apnea was noted.  The Veteran's trouble sleeping was specifically noted in the interpretation of his Zung Self-Rating Depression Scale.  The report shows diagnostic impressions of adjustment disorder with depressed mood, rule out major depressive disorder, and alcohol abuse.

In October 2011, the Veteran was afforded a VA psychiatric examination during which he reported trouble getting to sleep initially and after waking up; he reported some nightmares; trouble sleeping dated back ten years.  The examiner indicated that the Veteran engaged in combat activities and that a review of the Veteran's medical records showed that he had been diagnosed with severe sleep apnea.  The Veteran was diagnosed as having recurrent moderate major depression, which is service-connected, with sleep impairment as a symptom.
 
The Veteran's VA mental health treatment records in CAPRI show that quality of sleep was an ongoing concern during his treatment for severe major depressive disorder without psychosis during 2012 and 2013.

In January 2017, the Veteran was afforded a VA examination for mental disorders during which he was diagnosed as having recurrent moderate major depressive disorder, which is service-connected.  The Veteran reported sleep disturbance as a symptom; the examiner indicated that chronic sleep impairment was a symptom.  During the examination, the Veteran reported that he had difficulty falling asleep and staying asleep; if he had been drinking, he would not take his sleep medication; he reported using a CPAP machine for sleep apnea.

In a January 2017 VA sleep apnea examination report it was indicated that since treatment of his obstructive sleep apnea, the Veteran did not currently have any symptoms attributable to sleep apnea.

In June 2017, a VA medical opinion was obtained, which was based upon an in-person examination and review of the Veteran's claims file.  It was concluded that the Veteran's reported sleep disturbance could be explained by his service-connected depression or sleep apnea.  It was stated that there was not a separate or additional medical condition to account for the sleep disturbance.

In August 2017, the Veteran was afforded a VA examination for mental disorders.  He was diagnosed as having recurrent moderate major depressive disorder with anxious distress and moderate alcohol use disorder.  The examination report shows that during the examination the Veteran reported sleep disturbance and chronic sleep impairment as symptoms of his major depressive disorder with anxious distress.  The Veteran reported that he had sleep apnea.  In a review of the Veteran's claims file, the examiner noted that poor sleep was a symptom the Veteran reported to Dr. D.G. in June 2000 when he sought treatment for depression.

A review of the Veteran's VA medical records reveals that in an August 2017 psychiatry attending note it was recorded that with CPAP treatment for the Veteran's severe sleep apnea, he was sleeping solidly six to seven hours but sometimes felt tired.  As noted above, the Veteran has been service-connected for chronic fatigue syndrome.

In making determinations, the Board must fully consider lay assertions of record, and the Veteran is competent to report his symptoms.  See 38 C.F.R. § 3.159(a)(2) (2017); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that competent lay evidence requires facts perceived through the use of the five senses).  While the Board recognizes the Veteran's belief in his claim and description of his symptoms, the etiology of the Veteran's sleep disturbance is a complex medical question that requires expertise that the Veteran has not been shown to possess.  See 38 C.F.R. § 3.159(a)(1) (2017); see also Kahana v. Shinseki, 24 Vet. App. 428, 425 (2011) (finding that lay persons are competent to provide opinions on some medical issues); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).  Accordingly, the Board finds the medical evidence of record more probative on this issue .  

Based upon the foregoing, with respect to the first Holton element, current disability, the Board finds that the preponderance of the medical evidence shows that the Veteran's sleep disturbance is a symptom of his service-connected major depressive disorder and/or sleep apnea, and as such, cannot be a symptom of a qualifying chronic disability related to service during the Persian Gulf War.  See 38 C.F.R. § 3.317(a) (2017).  Because there is no evidence of an undiagnosed illness manifested by sleep disturbance, the claim must fail.  

In the absence of proof of a present disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran is a Persian Gulf Veteran, his complaints of sleep disturbance are related to his service-connected sleep apnea and major depressive disorder, and sleep disturbance is not a separate disability in and of itself.  Accordingly, service connection for such cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a disability manifested by fatigue must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).





______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  The American Legion





Department of Veterans Affairs


